74 N.Y.2d 682 (1989)
Yonkers Contracting Company, Respondent,
v.
State of New York, Appellant. (Claim No. 75625.)
Court of Appeals of the State of New York.
Argued April 26, 1989.
Decided June 1, 1989.
Robert Abrams, Attorney-General (Richard J. Dorsey, O. Peter Sherwood and Peter H. Schiff of counsel), for appellant.
Peter L. Agovino and Cornelia Mogor for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
Order reversed, with costs, claimant's motion to file a late notice of claim denied, and the certified question answered in the negative for the reasons stated in the dissenting memorandum of the late Justice Leonard H. Sandler at the Appellate Division (142 AD2d 518, 520-525).